UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1685



ROBBIN LEGGETTE,

                                                 Plaintiff - Appellant,

          versus


CRYSTAL MOORE, Corporal; JOY CUTLER,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-02-1635-4)


Submitted:   October 1, 2003                 Decided:   October 22, 2003


Before WILKINSON and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robbin Leggette, Appellant Pro Se.       Douglas Charles Baxter,
RICHARDSON, PLOWDEN, CARPENTER & ROBINSON, Myrtle Beach, South
Carolina; William Henry Davidson, II, David Leon Morrison, Matthew
Blaine Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robbin Leggette appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.          See Leggette v. Moore,

No. CA-02-1635-4 (D.S.C. filed May 6, 2003 & entered May 7, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    2